EXHIBIT 10.3
BYLAWS OF F.N.B. CORPORATION
A Florida Corporation
Amended and Restated on September 11, 2008
ARTICLE I
Shareholders
     Section 1.01 Place and Time of Meeting. All meetings of the shareholders
shall be held at such place, time and purpose as may be fixed from time to time
by the Board of Directors and stated in the notice of meeting.
     Section 1.02 Annual Meeting. The regular annual meeting (“Annual Meeting”)
of the shareholders for the election of directors and the transaction of
whatever other business may properly come before the meeting shall be held at
the principal office of the Corporation, on the third Wednesday of May of each
year, if not a legal holiday, and, if a legal holiday, then on the next
succeeding business day, or at such other time, date and place as the Board of
Directors (the “Board”) may designate from time to time. Notice of such meeting
shall be given not less than 10 nor more than 60 days before the date of the
meeting, addressed to each shareholder entitled to vote at the meeting at
his/her address appearing on the books of the Corporation. The shareholders may
transact such other business as is properly brought before the Annual Meeting
and is in compliance with the advance notice provisions of these Bylaws.
     Section 1.03 Special Meetings.
     (a) Generally.
          (i) Special meetings of the shareholders may be called at any time by
the Chairman of the Board of Directors, the Chief Executive Officer or the
President of the Corporation and shall be called by the Secretary of the
Corporation in writing at the request of the Board of Directors acting pursuant
to a resolution adopted by a majority of the Board or by shareholders holding
not less than 10% of all votes entitled to be cast on any issue proposed to be
considered at the proposed special meeting who sign, date and deliver to the
Secretary of the Corporation one or more written demands for the meeting
describing the purpose or purposes for which it is to be held.
          (ii) Special meetings shall be held on such date and at such time and
place as may be fixed by the Board. Except as otherwise required by law or by
the Articles of Incorporation, written notice of the date, time, place and
purpose or purposes of every special meeting of shareholders shall be given not
less than 10 nor more than 60 days before the date of the meeting, addressed to
each shareholder entitled to vote at the meeting at his/her address appearing on
the books of the Corporation.
          (iii) Only such business shall be conducted at a special meeting of
shareholders as shall have been brought before the meeting pursuant to the
Corporation’s notice of meeting and in accordance with Section 1.11 of these
Bylaws. If the Corporation’s notice of the special meeting provides for the
election of directors, the only persons who may be nominated for such election
are candidates who are nominated pursuant to (i) the Corporation’s notice of
meeting (ii) by or at the

 



--------------------------------------------------------------------------------



 



discretion of the Board of Directors of the Corporation or (iii) by any
shareholder of record of the Corporation who satisfies the requirements of
Section 1.11(a) of these Bylaws.
     (b) Shareholder Requested Special Meetings.
          (i) Any written demand by shareholders of the Corporation for a
special meeting of shareholders shall be signed and dated by each shareholder
(or his or her duly authorized agent) who is requesting the special meeting and
shall set forth a statement of the specific purpose or purposes of the meeting.
The shareholders requesting a special meeting may revoke their demand at any
time by written revocation, signed and dated by each shareholder (or his or her
duly authorized agent) delivered to the Secretary.
          (ii) A special meeting requested by shareholders shall not be held if
either (A) the Board has called or calls for an annual meeting of shareholders
and the purpose of such annual meeting includes (among any other matters
properly brought before the meeting) the purpose specified in the request, or
(B) an annual or special meeting that included the purpose specified in the
request was held not more than 12 months before the request to call the special
meeting was received by the Corporation.
     Section 1.04 Record Date for Meetings and Other Purposes. The Board of
Directors may fix a time, not more than 70 days prior to the date of any meeting
of the shareholders, or the date fixed for the payment of any dividend or
distribution, or the date for the allotment of rights or the date when any
change or conversion or exchange of shares will be made or go into effect, as
the record date for the determination of the shareholders entitled to notice of,
or to vote at, such meeting, or to receive any such allotment of rights or to
exercise the rights in respect to any such change or conversion or exchange of
shares. In such case, only such shareholders as shall be shareholders of record
on the date so fixed shall be entitled to notice of, or to vote at, such
meeting, or to receive payment of such dividend, or to receive such allotment of
rights or to exercise such rights, as the case may be, notwithstanding any
transfer of any shares on the books of the Corporation after any record date
fixed as aforesaid. A determination of shareholders of record shall be effective
for any adjournment of the meeting unless the Board of Directors fixes a new
record ate, which it must do if a meeting is adjourned to a date more than
120 days after the date fixed for the original meeting of shareholders.
     Section 1.05 Quorum for Meetings. Except as otherwise required by law or in
the Articles of Incorporation, a majority of the shares entitled to be cast on a
matter, whether in person or by proxy, shall constitute a quorum at a meeting
for the transaction of such business. Once a share is represented for any
purpose at a meeting, it is deemed present for quorum purposes for the remainder
of the meeting and for any adjournment of that meeting, unless a new record date
is or must be set for that adjourned meeting. The subsequent withdrawal of
enough shareholders to leave less than a quorum after a quorum has been
established at a meeting shall not affect the validity of any action taken at
the meeting or any adjournment thereof. In the absence of a quorum, any meeting
may be adjourned from time to time by the approval of a majority of the voting
power of the outstanding shares present and entitled to vote at such meeting,
even if less than a quorum.

2



--------------------------------------------------------------------------------



 



     Whenever the holders of any class or series of shares are entitled to vote
separately on a specified item of business, the provisions of this Section shall
apply in determining the presence of a quorum of such class or series for the
transaction of such specified item of business.
     Section 1.06 Presiding Officer and Secretary.
     (a) At each meeting of the shareholders, (A) the Chairman of the Board, or
(B) if the Chairman of the Board shall be absent therefrom, the Chief Executive
Officer of the Corporation, or (C) if the Chief Executive Officer shall not be
present, the President of the Corporation, or (D) if the President also shall be
absent, the Lead Director of the Corporation, or (E) if the Lead Director also
shall be absent, a Vice President of the Corporation, or (F) if each Vice
President of the Corporation also shall be absent therefrom, any person chosen
by the holders of a majority of the voting power of the shares of the
Corporation’s stock entitled to vote and who are present in person or by proxy,
shall act as chairman of the meeting and preside at such meeting. If neither the
Secretary nor an Assistant Secretary shall be present, the appointee of the
person presiding at the meeting shall act as secretary of the meeting.
     (b) The chairman of the meeting of shareholders shall determine the order
of the business and the procedure at such meeting, including such regulation of
the manner of voting and the conduct of discussion as the chairman of the
meeting determines, in his or her sole discretion, to be in order. The chairman
of the meeting shall have the power to adjourn the meeting to another place,
date and time. The time of the opening and closing of the polls for each matter
upon which the shareholders will vote at the meeting shall be announced at the
meeting.
     Section 1.07 Judge of Election. The Board may, in advance of any
shareholders’ meeting, appoint one or three Judges of Election to act at the
meeting or any adjournment thereof. Each Judge of Election, before conducting
his or her duties, shall take and sign an oath of office to execute faithfully
the duties of Judge of Election with strict impartiality and to the best of his
or her ability. If a Judge of Election is not so appointed, the person presiding
at the shareholders’ meeting pursuant to Section 1.06 of this Article I may, and
on the request of any shareholder entitled to vote thereat shall, make such
appointment. In case any person appointed as a Judge of Election fails to appear
or act, the vacancy may be filled by appointment made by the Board in advance of
the meeting or at the meeting by the person presiding at the meeting. No person
shall be elected a director at a meeting at which he has served as a Judge of
Election.
     The Judge of Election shall determine the number of shares outstanding and
the voting power of each, the number of shares represented at the meeting, the
existence of a quorum, the validity and effect of proxies, and shall receive
votes, hear and determine all challenges and questions arising in connection
with the right to vote, count and tabulate all votes, determine the result, and
do such acts as are proper to conduct the election or vote with fairness to all
shareholders. If there are three Judges of Election the act of a majority
thereof shall govern. On request of the person presiding at the meeting or any
shareholder entitled to vote thereat, the Judge of Election shall make a report
in writing of the determination as to any challenge, question or matter. Any
such report shall be prima facie evidence of the facts therein stated, and shall
be filed with the minutes of the meeting.

3



--------------------------------------------------------------------------------



 



     Section 1.08 Voting. Whenever directors are to be elected by the
shareholders, they shall be elected by a plurality of the votes cast in person
or by proxy at the meeting of shareholders by the holders of shares entitled to
vote for such directors.
     Whenever any action other than the election of directors is proposed to be
taken by vote of the shareholders, except as otherwise expressly required by
law, in the Articles of Incorporation or in these Bylaws, it shall be authorized
by a majority of the votes cast in person or by proxy at the meeting of
shareholders by the holders of shares entitled to vote thereon.
     Except as otherwise provided by the Articles of Incorporation, each
shareholder of the Corporation entitled to vote on any matter at any meeting of
shareholders shall be entitled to one vote for every such share standing in such
shareholder’s name on the record date for the meeting.
     At any election of directors, the election shall be by ballot and shall be
authorized by a plurality of votes cast, and the Judge or Judges of Election or,
if none, the secretary of the meeting, shall tabulate the ballots and certify
the results of such vote.
     Section 1.09 Voting by Proxy. At any meeting of shareholders, every
shareholder entitled to vote may vote his or her shares in person or by proxy
authorized by an appointment form or by an electronic transmission permitted by
the Florida Business Corporation Act (“FBCA”) filed in accordance with the
procedure established for the meeting. Any copy, facsimile telecommunication or
other reliable reproduction of the writing or transmission created pursuant to
this Section 1.09 may be substituted or used in lieu of the original writing or
transmission for any and for all purposes for which the original writing or
transmission could be used, provided that such copy, facsimile telecommunication
or other reproduction shall be a complete reproduction of the entire original
writing or transmission. Every proxy shall be filed with the Secretary of the
Corporation or his or her delegate. An appointment of a proxy is revocable by
the shareholder unless the appointment form or electronic transmission
conspicuously states that it is irrevocable and the appointment is coupled with
an interest, notwithstanding any other agreement or any provision in the proxy
to the contrary, but the revocation of a proxy shall not be effective until
written notice thereof has been given to the Secretary of the Corporation. A
proxy shall not be revoked by the death or incapacity of the maker, unless
written notice of the death or incapacity is received by the Secretary of the
Corporation before the proxy exercises his or her authority under the
appointment. No proxy shall be valid after 11 months after its date, unless
otherwise provided in the proxy.
     Section 1.10 Shareholders List. The officer or agent having charge of the
stock transfer books for shares of the Corporation shall make, at least 10 days
before each meeting of the shareholder, a complete alphabetical list of the
shareholders entitled to vote at the meeting, with their addresses and the
number of shares held by each shareholder, which list shall be maintained in
written or electronic form and shall be kept on file either at the Corporation’s
principal office or at the place specified in the notice of the meeting and
shall be subject to inspection by any shareholder for any purpose germane to the
meeting during the usual business hours for a period of at least 10 days prior
to the meeting. Such list shall be produced and kept at the time and place of
the meeting during the whole time thereof and may be inspected by any
shareholder who is present. The shareholder list shall be prima facie evidence
of the identity of the shareholders entitled to examine the shareholders list or
vote at a meeting of shareholders.

4



--------------------------------------------------------------------------------



 



     Section 1.11 Shareholder Proposals
     (a) Relating to Nominations for and Election of Directors:
          (1) A shareholder may nominate one or more candidates for election as
a director at any meeting of shareholders at which directors are to be elected.
Nominations of persons for election to the Board may be made by any shareholder
of the Corporation who (A) is a shareholder of record at the time of giving the
notice provided for in these Bylaws and at the time of the annual or special
meeting, as the case may be, (B) is entitled to vote at the meeting, and
(C) complies with the notice procedures set forth in this Section 1.11(a).
Section 1.11(a) shall be the exclusive means for a shareholder to make
nominations before a meeting of shareholders.
          (2) A nomination by a shareholder shall be preceded by a notice in
writing, delivered in person or by first class United States mail postage
prepaid or by reputable overnight delivery service, to the Board to the
attention of the Secretary of the Corporation at the principal office of the
Corporation, within the time limits specified in this Section 1.11(a). In no
event shall any adjournment or postponement of an annual meeting or a special
meeting or the announcement thereof commence a new time period for the giving of
a shareholder’s notice as described in Sections 1.11(a)(3) and (4).
          (3) In the case of an annual meeting of shareholders, any such written
nomination must be received by the Secretary of the Corporation not less than 90
calendar days nor more than 120 calendar days before the first anniversary of
the date on which the Corporation first mailed its proxy statement to
shareholders for the annual meeting of shareholders in the immediately preceding
year; provided, however, that in the case of an annual meeting of shareholders
that is called for a date that is not within 30 calendar days before or after
the first anniversary date of the Annual Meeting in the immediately preceding
year, any such written proposal of nomination must be received by the Board
within 5 business days after the earlier of the date the Corporation shall have
mailed notice to its shareholders, issued a press release, filed a periodic
report with the Securities and Exchange Commission (“SEC”) or otherwise publicly
disseminated notice that an annual meeting of shareholders will be held.
          (4) Such written nomination shall set forth: (A) the name and address
of the shareholder who intends to make the nomination and, if any, the
beneficial owner on whose behalf the nomination is made (collectively, the
“Nominating Shareholder”), (B) as to the Nominating Shareholder, (i) the number
of shares of capital stock of the Corporation which are owned beneficially by it
within the meaning of SEC Rule 13d-3, (ii) any proxy, contract, arrangement,
understanding or relationship pursuant to which such Nominating Shareholder has
a right to vote any shares of any security of the Corporation, and (iii) any
performance-related fees that such Nominating Shareholder is entitled to based
on any increase or decrease in the value of shares of the Corporation, as of the
date of such notice, including without limitation any such interests held by
members of the Nominating Shareholder’s immediate family sharing the same
household (which information shall be supplemented by the Nominating Shareholder
not later than 10 days after the record date for the meeting to disclose such
ownership as of the record date), and (iv) any other information relating to the
Nominating Shareholder that would be required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitations
of proxies for the election of directors in a contested election pursuant to
Section 14 of the Securities Exchange Act of

5



--------------------------------------------------------------------------------



 



1934, as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder; and (C) as to each proposed nominee, (i) all information relating to
such person that would be required to be disclosed in a proxy statement or other
filings required to be made in connection with solicitations of proxies for
election of directors in a contested election pursuant to Section 14 of the
Exchange Act and the rules and regulations promulgated thereunder (including
such person’s written consent to being named in the proxy statement as a nominee
and to serving as a director if elected), (ii) a description of all direct and
indirect compensation and other material monetary agreements, arrangements and
understandings during the past three years and any other material relationships
between or among such Nominating Shareholder and its affiliates and associates
or others acting in concert therewith, on the one hand, and each proposed
nominee, and his or her respective affiliates and associates, or others acting
in concert therewith, on the other hand, including without limitation all
information that would be required to be disclosed pursuant to Rule 404
promulgated under Regulation S-K of the Exchange Act, as if the Nominating
Shareholder or any affiliate or associate thereof or person acting in concert
therewith, were the “registrant” for purposes of such rule and the nominee were
a director or executive officer of such registrant; and (iii) a completed and
signed questionnaire (which will be provided by the Secretary upon written
request) with respect to the background and qualifications of such proposed
nominee. The Corporation may require any proposed nominee to furnish such other
information as may reasonably be required by the Corporation to determine the
eligibility of such proposed nominee to serve as an independent director of the
Corporation or that could be material to a reasonable shareholder’s
understanding of the independence, or lack thereof, of such nominee.
          (5) If a written nomination submitted to the Secretary of the
Corporation fails, in the reasonable judgment of the Board or the Nominating and
Corporate Governance Committee of the Board, to contain the information
specified in subsection (4) above or is otherwise deficient, the Secretary
shall, as promptly as is practicable under the circumstances, provide written
notice to the Nominating Shareholder of such failure or deficiency in the
written nomination and such Nominating Shareholder shall have 5 business days
from receipt of such notice to submit a revised written proposal of nomination
that corrects such failure or deficiency in all material respects.
          (6) Nominations by a shareholder of candidates for election to the
Board by shareholders may be made only if the shareholder complies with the
procedures of this Section 1.11(a), and any candidate proposed by a shareholder
not nominated in accordance with such provisions shall not be considered or
acted upon for election as a director at such meeting of shareholders.
     (b) Relating to Matters Other Than Nominations for and Elections of
Directors:
          (1) A shareholder of the Corporation may only bring a matter (other
than a nomination of a candidate for election as a director, which is covered by
subsection (a) of this Section 1.11) (a “Shareholder Matter”) before an annual
or special meeting of shareholders of the Corporation who (i) is a shareholder
of record both at the time of giving notice provided for in these Bylaws and at
the time of the annual or special meeting, as applicable, (ii) is entitled to
vote at the meeting, and (iii) complies with the notice procedures set forth in
this Section 1.11(b). This Section 1.11(b) shall be the exclusive means for a
shareholder to bring a Shareholder Matter before an annual or special meeting of
shareholders other than Shareholder Matters properly brought under Rule 14a-8
under the Exchange Act.

6



--------------------------------------------------------------------------------



 



          (2) A shareholder shall only present a Shareholder Matter by providing
written notice thereof in accordance with the same requirements in
Sections 1.11(a)(2) and (3).
          (3) Such notice of presentation of a Shareholder Matter shall set
forth, with respect to the shareholder who intends to propose the Shareholder
Matter (the “Proposing Shareholder”), the same information required of the
Nominating Shareholder in Sections 1.11(a)(4)(A) and (B). In addition, such
notice shall set forth (A) reasonably detailed description of the Shareholder
Matter, the reasons for conducting such business at the meeting and any material
interest of the Proposing Shareholder, if any, in such Shareholder Matter, and
(B) a description of all agreements, arrangements and understandings entered
into between such Proposing Shareholder and any other person or persons
(including their names) in connection with the proposal of the Shareholder
Matter by such Proposing Shareholder.
          (4) If a written notice of presentation of a matter submitted to the
Board fails, in the reasonable judgment of the Board, to contain the information
specified in subsection (3) above hereof or is otherwise deficient, the
Secretary of the Corporation shall, as promptly as is practicable under the
circumstances, provide written notice to the shareholder who submitted the
written notice of presentation of a Shareholder Matter of such failure or
deficiency in the written notice of presentation of a matter and such
shareholder shall have 5 business days from receipt of such notice to submit a
revised written notice of presentation of a Shareholder Matter that corrects
such failure or deficiency in all material respects.
          (5) Only Shareholder Matters submitted in accordance with the
foregoing provisions of this Section 1.11(b) shall be eligible for presentation
at such meeting of shareholders, and any Shareholder Matter not submitted to the
Board in accordance with such provisions shall not be considered or acted upon
at such meeting of shareholders.
     (c) Compliance with Federal Securities Law Requirements;
     Notwithstanding the provisions of Sections 1.11(a) and (b), a Nominating
Shareholder or Proposing Shareholder, as the case may be, also shall comply with
all applicable requirements of the Exchange Act and the rules and regulations
thereunder with respect to the matters set forth in this Section 1.11; provided,
however, that any references in these Bylaws to the Exchange Act or the rules
promulgated thereunder are not intended to, and shall not, limit the
requirements applicable to nominations or proposals as to any other business to
be considered pursuant to Sections 1.11(a) or (b). Nothing in this Section 1.11
shall be deemed to affect any rights (1) of shareholders to request inclusion of
proposals in the Corporation’s proxy statement pursuant to Rule 14a-8 under the
Exchange Act or (2) of the holders of any series of preferred stock of the
Corporation if and to the extent provided for under law, the Articles of
Incorporation of the Corporation or these Bylaws.
ARTICLE II
Board of Directors
     Section 2.01 Powers. All corporate powers shall be exercised by or under
the authority of the Board of Directors. Without limiting the foregoing general
powers conferred in the preceding sentence and the powers conferred by the
Articles of Incorporation of the Corporation and these Bylaws, it is hereby
expressly declared that the Board has the power (i) to appoint a person or

7



--------------------------------------------------------------------------------



 



persons to vote shares of another corporation held and owned by the Corporation
and (ii) to appoint any person, firm or corporation to accept and hold in trust
for the Corporation, any property belonging to the Corporation or in which it is
interested, and to authorize any such person, firm or corporation to execute any
documents and perform any duties that may be requisite in relation to any trust.
     Section 2.02 Number and Qualification of Directors. The entire Board shall
consist of that number of directors, not less than 5 nor more than 25, as shall
from time to time be prescribed by the Board. Directors shall be natural
persons, at least 21 years of age but need not be citizens or residents of
Florida.
     Section 2.03 Classification of Directors. The Board shall be divided into
three classes, designated Class I, Class II and Class III. Each class shall
consist, as nearly as may be possible, of one-third of the total number of
directors constituting the entire Board.
     At each annual meeting of the shareholders, successors to the class of
directors whose term expires at the annual meeting shall be elected for a 3-year
term so that the term of office of one class of directors shall expire each
year.
     Section 2.04 Nomination of Directors. Prior to each annual meeting, and
subject to the power accorded to it under Section 2.01 of this Article, the
Board shall nominate candidates to succeed the directors of the Class whose
terms will expire at such meeting and shall disclose the identity and
credentials of such nominees to the shareholders by means of a proxy statement
filed and disseminated pursuant to Regulation 14A adopted under the Exchange Act
(or any successor regulation or statute).
     Section 2.05 Term of Directors. Each director shall hold office for the
term for which he/she is elected and thereafter until his/her successor is duly
elected and takes office or until his/her earlier death, resignation,
retirement, disqualification or removal.
     Section 2.06 Vacancies and Newly Created Directorships. Unless otherwise
provided in the Articles of Incorporation of the Corporation, any vacancy
occurring in the Board, however caused (including any vacancy created as a
result of any increase in the number of directors) may be filled by the Board by
the affirmative vote of a majority of the incumbent directors or by a sole
remaining director. If one or more directors shall resign from the Board
effective at a future date, a majority of directors then in office, including
the director or those directors who have so resigned, shall have the power to
fill such vacancy or vacancies, to take effect when such resignation or
resignations shall become effective. Each person so elected shall be a director
until he or she is elected or his or her successor is elected by the shareholder
at the Annual Meeting.
     If the number of directors is changed, any increase or decrease shall be
apportioned among the classes so as to maintain the number of directors in each
class as nearly equal as possible, and any additional director of any class
elected to fill a vacancy resulting from an increase in such class shall hold
office until the next annual meeting of shareholders, but in no case will a
decrease in the number of directors shorten the term of any incumbent director.

8



--------------------------------------------------------------------------------



 



     Section 2.07 Resignations. Any director may resign by written notice
delivered to the Secretary. A resignation shall be effective upon receipt or at
such subsequent time as shall be specified in the notice of resignation.
     Section 2.08. Retirement. No director shall be eligible to be nominated to
a new term if he or she will be age 72 or older at the time of the Annual
Meeting; provided, however, that any director who was first elected to the
Corporation’s initial Board following its incorporation in 1974 and who has been
continuously serving on the Board since shall not be subject to the mandatory
retirement age set forth herein.
     Section 2.09 Meetings. Meetings of the Board, regular or special, may be
held at any place as the Board from time to time may fix or as shall be
specified in the respective notice or waivers of notice thereof. An organization
meeting of the Board for the appointment of officers shall be held as soon after
the annual meeting of the shareholders on a date which is practicable. The Board
may fix dates, times and places for regular meetings of the Board and no notice
of such meetings need be given. Special meetings of the Board shall be held
whenever called by the Chairman of the Board, the President, Chief Executive
Officer, or a majority of the members of the Board. Notice of each such meeting
shall be given by the Secretary or the person calling the meeting to each
director either personally or by mailing the same not later than the second day
before the meeting, or by facsimile transmission, e-mail, telegraphing, cabling,
telephoning or personal delivery or communication of same no later than the day
before the meeting. Notice of a meeting need not be given to any director who
signs a waiver of notice whether before or after the meeting, or who attends the
meeting without protesting prior to the conclusion of the meeting the lack of
notice to such director. Neither the business to be transacted at, nor the
purpose of, any meeting of the Board need be specified in the notice or waiver
of notice of such meeting. Notice of an adjourned meeting need not be given if
the date, time and place are fixed at the meeting which was adjourned and if the
period of adjournment does not exceed 10 days in any one adjournment.
     Section 2.10. Quorum. At all meetings of the Board of Directors, the
presence, in person or by telephonic or similar communications equipment, of a
majority of the members of the Board shall constitute a quorum for the
transaction of business and the acts of a majority of the directors present at a
duly convened meeting at which a quorum is present shall be the acts of the
Board of Directors, except as may be otherwise specifically provided by the
FBCA, by the Articles of Incorporation of the Corporation or by these Bylaws. If
a quorum shall not be present, in person or by telephonic or similar
communications equipment, at any meeting of the Board of Directors, the
directors present may adjourn, postpone or continue the meeting from time to
time, without notice other than announcement at the meeting, until a quorum
shall be present.
     Section 2.11. Chairman of the Board. As soon as practicable after the
Annual Meeting, the Board shall elect one of its members to be Chairman of the
Board to serve at the pleasure of the Board. The duties of the Chairman shall be
to preside at all meetings of the Board and to provide a proposed agenda for all
such meetings. The Chairman shall also have and may exercise such further powers
and duties as from time to time may be determined by the Board.
     Section 2.12. Lead Director. As soon as practicable after the Annual
Meeting the Board shall appoint one its members who qualifies as an independent
and outside director under the Corporation’s Corporate Governance Guidelines and
applicable rules of the SEC or exchange on

9



--------------------------------------------------------------------------------



 



which the Corporation’s stock is listed to be Lead Director and the Lead
Director shall preside at all executive session meetings of the Board, perform
such duties and for a term as prescribed in the Corporation’s Corporate
Governance Guidelines. In the absence of the Chairman, Chief Executive Officer
and President, the Lead Director shall preside at all meetings of the Board.
     Section 2.13. Committees of the Board.
     (a) The Board, after consideration of the recommendations of the Chairman
and by resolution adopted by a majority of the entire Board, shall appoint from
among its members an Audit Committee, a Nominating and Corporate Governance
Committee and a Compensation Committee, and may appoint an Executive Committee
and one or more other committees, each of which shall have at least 3 members.
     (b) The Executive Committee, if so created, shall have and may exercise all
of the powers and authority of the Board between meetings of the Board except as
limited by applicable law or by the Board.
     (c) The Audit Committee shall have those purposes and responsibilities
assigned to it under the Audit Committee Charter adopted by the Board. The
members of the Audit Committee shall satisfy the applicable Audit Committee
membership, qualification and composition requirements established by the SEC,
the Federal Deposit Insurance Corporation and the New York Stock Exchange from
time to time.
     (d) The Nominating and Corporate Governance Committee shall have those
purposes and responsibilities assigned to it under the Nominating and Corporate
Governance Committee Charter adopted by the Board. The members of the Nominating
and Corporate Governance Committee shall satisfy the applicable Nominating and
Corporate Governance Committee membership, qualification and composition
requirements established by the SEC, the Federal Deposit Insurance Corporation
and the New York Stock Exchange from time to time.
     (e) The Compensation Committee shall have those purposes and
responsibilities assigned to it under the Compensation Committee Charter adopted
by the Board. The members of the Compensation Committee shall satisfy the
applicable Compensation Committee membership, qualification and composition
requirements established by the SEC, the Federal Deposit Insurance Corporation
and the New York Stock Exchange from time to time.
     (f) The Board, after consideration of the recommendation of the Chairman
and by resolution adopted by a majority of the entire Board, may:

  (i)   Fill any vacancy in any such committee;     (ii)   Appoint one or more
directors to serve as alternate members of any such committee or to act in the
absence or disability of members of any such committee with all the powers of
such absent or disabled members; and     (iii)   Remove any director from
membership on such committee at any time, with or without cause.



10



--------------------------------------------------------------------------------



 



     (g) Actions taken at a meeting of each committee shall be kept in a record
of its proceedings which shall be reported to the Board at its next meeting
following each committee meeting.
     Section 2.14. Notices and Meetings of Committees. Meetings of any committee
of the Board, regular or special, may be held at any place as such committee
from time to time may fix or as shall be specified in the respective notice or
waivers of notice thereof, but no notice of regular meetings need be given.
Special meetings of a committee may be held whenever called by the Chairman of
the Committee or the President or Chief Executive Officer of the Corporation.
Notice of such special meeting shall be given to each member of such committee
in the manner specified in Section 2.09 of this Article II. Notice of the
meeting need not be given to any member who signs a waiver of notice whether
before or after the meeting, or who attends the meeting without protesting prior
to the conclusion of the meeting the lack of notice to him/her. Neither the
business to be transacted at, nor the purposes of, any meeting of a committee
need be specified in the notice or waiver of notice of such meeting.
     Section 2.15. Quorum and Actions by Committee. A majority of the members of
each committee shall constitute a quorum for the transaction of business. The
act of a majority of the members present at a meeting at which a quorum is
present shall be the act of any such committee. Each committee shall have and
may exercise such authority to the extent provided by these Bylaws, applicable
law or such committee’s charter or in the resolution creating such committee.
Each committee of the Board shall determine the procedural rules for meeting and
conducting its business and shall act in accordance therewith.
     Section 2.16. Resignations from Committees. Any member of a committee may
resign by written notice to the Secretary. A resignation shall be effective upon
receipt thereof by the Secretary of the Board or at such subsequent time as
shall be specified in the notice of resignation.
     Section 2.17. Action of Board or Committees Without a Meeting. Any action
required or permitted to be taken pursuant to authorization voted at a meeting
of the Board or any committee thereof may be taken without a meeting if, prior
or subsequent to such action, all members of the Board or of such committee, as
the case any be, consent thereto in writing and such written consent is filed
with the minutes of the proceedings of the Board or such committee.
     Section 2.18. Action of Board or Committees by Telephone Conference.
Directors may participate in meetings of the Board or committees of the Board by
means of conference telephone or other similar communications equipment by means
of which all persons participating in the meeting may simultaneously hear each
other during the meeting; provided, however, such participation is in accordance
with the Corporation’s policy. Such participation shall constitute presence in
person at the meeting and shall count toward the quorum required by
Sections 2.10 and 2.15 of these Bylaws.
     Section 2.19. Compensation of Directors. The Board, or its delegate, the
Compensation Committee of the Board, by the affirmative vote of a majority of
directors in office and irrespective of any personal interest of any of them,
may establish reasonable compensation of directors for services to the
Corporation and its subsidiaries as directors and as members of any committee of
the Board of the Corporation and its subsidiaries.

11



--------------------------------------------------------------------------------



 



     Section 2.20. Director’s Liability. To the fullest extent permitted by law,
no director of the Corporation shall be personally liable for monetary damages
to the Corporation or any other person for any statement, vote, decision or
failure to act, regarding corporate management or policy by a director, unless
the director breached or failed to perform his or her duties as a director and
the director’s breach of, or failure to perform, those duties constitutes: (i) a
violation of the criminal law, unless the director had reasonable cause to
believe his or her conduct was lawful or had no reasonable cause to believe his
or her conduct was unlawful, (ii) a transaction from which the director derived
an improper personal benefit, either directly or indirectly, (iii) a
circumstance under which the director has voted for or assented to a
distribution made in violation of the FBCA or the Articles of Incorporation of
the Corporation, (iv) in a proceeding by or in the right of the Corporation to
procure a judgment in its favor or by or in the right of a shareholder,
conscious disregard for the best interest of the Corporation or willful
misconduct or (v) in a proceeding by or in the right of someone other than the
Corporation or a shareholder, recklessness or an act or omission which was
committed in bad faith or with malicious purpose or in a manner exhibiting
wanton and willful disregard of human rights, safety or property.
ARTICLE III
Officers
     Section 3.01 Election and Term of Office. Whether for the purpose of the
organization meeting, or filling vacancies of existing or newly created officer
positions, each executive vice president or other officers of the Corporation
whose responsibilities include participation in major policy making functions of
the Corporation (“Executive Officers’) shall be elected or appointed by the
Board of Directors. Each Executive Officer shall hold office until a successor
shall have been duly elected by the Board and shall have qualified, or until the
expiration of such Executive Officer’s term in office if elected or appointed
for a specific period of time, or until his or her earlier death, retirement,
termination, resignation or removal.
     All senior vice presidents, Vice Presidents, Assistant Vice Presidents and
other officers who do not participate in major policy making functions of the
Corporation shall be appointed by the Chief Executive Officer. Such persons
appointed by the Chief Executive Officer shall hold office until a successor
shall have been duly appointed and shall have been qualified, or until
expiration of such persons term in office if appointed for a specified period of
time, or until his or her earlier death, retirement, termination, resignation or
removal.
     Section 3.02 Chief Executive Officer. The Board shall appoint a Chief
Executive Officer of the Corporation. The Chief Executive Officer shall have and
may exercise all the powers and duties pertaining, by law, regulation or
practice, to the position of Chief Executive Officer and shall have and may
exercise such further powers and duties as from time to time may be determined
by the Board.
     Section 3.03 President. The Board shall appoint one of its members to be
President of the Corporation. The President shall also have and may exercise
such further powers and duties as from time to time may be determined by the
Board or the Chief Executive Officer as the case may be. In the absence of both
the Chairman and Chief Executive Officer the President shall preside at all
meetings of the Board.

12



--------------------------------------------------------------------------------



 



     Section 3.04 Executive Officers and Vice Presidents. Each Executive Officer
and Vice President shall have and may exercise any and all powers and duties as
may be determined by the Board or the Chief Executive Officer as the case may
be. One Vice President may be designated by the Board, in the absence of the
President, to perform all of the duties of the President.
     Section 3.05 Chief Financial Officer. The Chief Financial Officer shall
perform all the powers and duties of the office of the Chief Financial Officer
and in general have overall supervision of the financial operations of the
Corporation. The Chief Financial Officer shall, when requested, counsel with and
advise the other officers of the Corporation and shall perform such other duties
as he may agree with the Chief Executive Officer or as the Board may from time
to time determine. The Chief Financial Officer shall report directly to the
Chief Executive Officer.
     Section 3.06 Secretary. The Board shall appoint a Secretary who shall be
the Secretary of the Board of Directors and of the Corporation and shall be
responsible for preparing minutes of the directors’ and shareholders’ meetings
and for authenticating records of the Corporation. The Secretary of the
Corporation shall attend all meetings of the Board of Directors and of the
shareholders and shall keep accurate records thereof in one or more minute books
kept for that purpose, shall give, or cause to be given, the required notice of
all meetings of the shareholders and of the Board of Directors, shall keep in
safe custody the corporate seal of the Corporation and affix the same to any
instrument requiring it, and when so affixed, it shall be attested by his or her
signature or by the signature of the Treasurer or any Assistant Secretary or
Assistant Treasurer of the Corporation. The Secretary also shall keep, or cause
to be kept, the stock certificate books, stock transfer books and stock ledgers
of the Corporation, in which shall be recorded all stock issues, transfers, the
dates of same, the names and addresses of all shareholders and the number of
shares held by each, shall when necessary, for holders of certificated shares,
prepare new certificates upon the transfer of shares and the surrender of the
old certificates, shall cancel such surrendered certificates and shall perform
such other duties as maybe assigned to him or her by the Chief Executive Officer
or President of the Corporation. The Board or Chief Executive Officer may
appoint one or more Assistant Secretaries who shall possess the same power and
duties as the Secretary and who shall assist the Secretary in the event of the
Secretary’s absence, unavailability or disability. Each Assistant Secretary
shall have and exercise such further powers and duties as may be conferred upon,
assigned to him or her by the Board or Chief Executive Officer of the Secretary.
     Section 3.07 Treasurer. The Board shall appoint a Treasurer who shall have
charge of all funds and securities of the Corporation. The office Treasurer
shall have and may exercise any and all other powers and duties pertaining, by
law, regulation or practice, to the office of Treasurer. The Treasurer shall
also have and may exercise such other powers and duties as may be determined by
the Board, the Chairman of the Board, the President or the Chief Executive
Officer. The office Treasurer of the Corporation shall also have the custody of
the Corporation’s funds and securities, shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Corporation, shall deposit
all moneys and other valuable effects in the name and to the credit of the
Corporation in such depositories as shall be designated by the Chief Executive
Officer or President of the Corporation, shall disburse the funds of the
Corporation as may be ordered by the Chief Executive Officer or President or the
Board of Directors, taking proper vouchers for such disbursements, shall render
to the Chief Executive Officer or President and the Board of Directors, at the
regular meetings of the Board of Directors or whenever they may require it, an
account of all his or her transactions as Treasurer and shall have the right to
affix the seal of the Corporation to any

13



--------------------------------------------------------------------------------



 



instrument requiring it, and to attest to the same by his or her signature and,
if so required by the Board of Directors, he or she shall give bond in such sum
and with such surety as the Board of Directors may from time to time direct.
     Section 3.08 Compensation. The salaries, other compensation, bonuses and
awards of the Chief Executive Officer, President and Executive Officers and
eligible senior officers of the Corporation shall be fixed in accordance with
the Corporation’s policies, procedures and practices as are otherwise prescribed
from time to time by the Corporation’s Compensation Committee or described in
the charter of the Corporation’s Compensation Committee. The salaries, other
compensation, bonuses and awards of all other officers and employees shall be
fixed by the Corporation’s Chief Executive Officer or his or her delegate.
     Section 3.09 Resignation. Any officer may resign at any time, subject to
any rights or obligations under any existing contracts between the officer and
the Corporation, by giving written notice to the Corporation. An officer’s
resignation shall take effect at the time specified in such notice, and unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.
     Section 3.10 Termination or Removal. The Chief Executive Officer, President
of the Corporation Chief Financial Officer, Secretary and Treasurer may be
terminated or removed at any time by the Board of Directors. The Chief Executive
Officer or delegate thereof has authority to terminate or remove any Executive
Officer, other than those persons identified in this Section 3.09, Senior Vice
President, Vice President, Assistant Vice President or other employee.
ARTICLE IV
Shares of the Corporation
     Section 4.01 Certificated or Uncertificated Shares
     (a) Shares of any or all of the Corporation’s classes’ or series of capital
stock may be evidenced by certificates for shares of stock, in such form as the
Board of Directors may from time to time prescribe, or may be issued in
uncertificated form. The issuance of shares in uncertificated form shall not
affect shares already represented by a certificate until the certificate is
surrendered to the Corporation. Except as expressly provided by law, there shall
be no differences in the rights and obligations of shareholders based on whether
or not their shares are represented by certificates.
     (b) Each certificate for shares of the Corporation’s capital stock shall be
numbered and registered in a share register as it is issued, shall bear the name
of the Corporation and that the Corporation is organized under the laws of the
State of Florida, the name of the person to whom the certificate is issued and
the number and class of shares represented thereby and the designation of the
series, if any, the certificate represents, shall be signed by the Chairman,
Chief Executive Officer or President or any Vice President of the Corporation
and shall be countersigned by the Secretary, any Assistant Secretary or the
Treasurer of the Corporation or any other person authorized by the Board of
Directors and shall bear the seal of the Corporation, which seal may be a
facsimile, engraved or printed. The Board of Directors may appoint one or more
transfer agents and one or more registrars with respect to the certificates
representing shares of stock of the Corporation, and may require all such
certificates to bear the signature of either or both. Where the certificate is

14



--------------------------------------------------------------------------------



 



signed by a transfer agent or a registrar, the signature of any corporate
officer on such certificate may be a facsimile engraved or printed. In case any
officer who has signed, or whose facsimile signature has been placed on, any
share certificate shall have ceased to be such officer because of death,
resignation or otherwise before the certificate is issued, the certificate may
nevertheless be issued by the Corporation with the same effect as if the officer
has not ceased to be such at the date of its issue.
     (c) Within a reasonable time after the issuance or transfer of
uncertificated shares, the Corporation shall send to the registered owner
thereof a written notice containing the information required to be set forth or
stated on stock certificates pursuant to the FBCA.
     Section 4.02 Transfers. Transfers of shares of capital stock of the
Corporation shall be made only on the stock record of the Corporation by the
holder of record thereof or by his attorney thereunder authorized by the power
of attorney duly executed and filed with the Secretary of the Corporation or the
transfer agent thereof, and (i) in the case of certificated shares, only on
surrender of the certificate or certificates representing such shares, properly
endorsed or accompanied by a duly executed stock transfer power, or (ii) in the
case of uncertificated shares, upon receipt of proper transfer instructions from
the registered owner of such uncertificated shares, or from a duly authorized
attorney or from an individual presenting proper evidence of succession,
assignment or authority to transfer the shares. The Board of Directors may make
such additional rules and regulations as it may deem expedient concerning the
issue and transfer of certificates representing shares of capital stock of the
Corporation.
     Section 4.03 Lost Certificates. Should any shareholder of the Corporation
allege the loss, theft or destruction of one or more certificates for shares of
the Corporation and request the issuance by the Corporation of a substitute
certificate or uncertificated shares therefore, the Board of Directors may
direct that a new certificate of the same tenor and for the same number of
shares or uncertificated shares be issued to such person upon such person’s
making of an affidavit in form satisfactory to the Board of Directors setting
forth the facts in connection therewith, provided that, prior to the receipt of
such request, the Corporation shall not have either registered a transfer of
such certificate or received notice that such certificate has been acquired by a
bona fide purchaser. When authorizing such issuance of a new certificate or
uncertificated shares, the Board of Directors may, in its discretion and as a
condition, precedent to the issuance of such certificate or uncertificated
shares, require the owner of such lost, stolen or destroyed certificate, or his
heirs or legal representatives, as the case may be, to advertise the same in
such manner as the Board of Directors shall require and/or to give the
Corporation a bond in such form and for such sum and with such surety or
sureties, with fixed or open penalty, as shall be satisfactory to the Board of
Directors, as indemnity for any liability or expense that it may incur by reason
of the original certificate remaining outstanding.
ARTICLE V
Notices; Computing Time Periods
     Section 5.01 Method and Contents of Notice. Whenever, under the provisions
of the FBCA, the Articles of Incorporation of the Corporation or these Bylaws,
written notice is required to be given to any shareholder, it may be
communicated in person or by sending a copy thereof through the mail, postage
prepaid or by electronic mail, to his or her address appearing on the books of
the

15



--------------------------------------------------------------------------------



 



Corporation or supplied by him or her to the Corporation for the purpose of
notice. If the notice is sent by mail to a shareholder, it shall be effective
upon deposit into the United States mail, if mailed postpaid and correctly
addressed to the shareholder’s address shown in the Corporation’s current record
of shareholders. Such notice shall specify the date, time and place of the
meeting, if any, and, in the case of a special meeting of the shareholders, a
description of business to be transacted.
     Section 5.02 Exception to Requirement for Notice. Notices or other
communications shall not be sent, unless otherwise directed by the Board, to any
shareholder with whom the Corporation has been unable to communicate for more
than 24 consecutive months because communications to the shareholder are
returned unclaimed or the shareholder has otherwise failed to provide the
Corporation with a current address. Whenever the shareholder provides the
Corporation with a current address, the Corporation shall commence sending
notices and other communications to the shareholder in the same manner as to
other shareholders.
     Section 5.03 Waiver of Notice.
     (a) Meetings of the Board of Directors. Notice of a meeting of the Board of
Directors or any committee thereof need not be given to any director who signs a
waiver of notice either before or after the meeting. Attendance of any director,
whether in person or by proxy, at any meeting shall constitute a waiver of
notice of such meeting and a waiver of any and all objections to the place of
the meeting, the time of the meeting or the manner in which it has been called
or convened, except when a director states, at the beginning of the meeting or
promptly upon arrival at the meeting, any objection to the transaction of
business because the meeting was not lawfully called or convened.
     (b) Meeting of Shareholders. A shareholder may waive any notice required by
the FBCA, the Articles of Incorporation or these Bylaws before or after the date
and time stated in the notice. The waiver must be in writing, be signed by the
shareholder entitled to the notice and be delivered to the Corporation for
inclusion in the minutes or filing with the corporate records. A shareholder’s
attendance at a meeting: (i) waives objection to lack of notice or defective
notice of the meeting, unless the shareholder at the beginning of the meeting
objects to holding the meeting or transacting business at the meeting and
(ii) waives objection to consideration of a particular matter at the meeting
that is not within the purposes described in the meeting notice unless the
shareholder objects to considering the matter when it is presented.
     Section 5.04 Computing Time Periods. In computing the number of days for
purposes of these Bylaws, all days shall be counted, including Saturdays,
Sundays or holidays; provided, however that if the final day of any time period
falls on a Saturday, Sunday or holiday, then the final day shall be deemed to be
the next day which is not a Saturday, Sunday or holiday. In computing the number
of days for the purpose of giving notice of any meeting, the date upon which the
notice is given shall be counted but the day set for the meeting shall not be
counted.
ARTICLE VI
Miscellaneous
     Section 6.01 Seal. The seal of the Corporation shall be in such form as may
be approved from time to time by the Board. The Corporation may use the seal by
causing it or a facsimile to be affixed or impressed or reproduced in any
manner.

16



--------------------------------------------------------------------------------



 



     Section 6.02 Signing Authority. The Chairman of the Board, the Chief
Executive Officer, the President, the Chief Financial Officer, the Treasurer,
the Secretary or any Executive Officer or Vice President of the Corporation each
shall have full power and authority, in the name and on behalf of the
Corporation, under the seal of the Corporation or otherwise, to execute,
acknowledge, verify and deliver any and all checks, notes, drafts, acceptances,
bills of exchange and other orders or obligations to pay money, agreements,
contracts, instruments, indentures, mortgages, deeds, conveyances, transfers,
certificates, declarations, receipts, discharges, releases, satisfactions,
settlements, petitions, schedules, accounts, affidavits, stocks, bonds,
undertakings, proxies and other instruments or documents, all as may be
incidental or related to the operation of the Corporation and subject to such
limitations or restrictions of the scope of authority as the Board, the
President or the Chief Executive Officer may impose. Any such agreement,
instrument or document may also be executed, acknowledged and delivered in the
name and on behalf of the Corporation, under seal of the Corporation or
otherwise, by such other officers, employees or agents of the Corporation as the
Board, the President or Chief Executive Officer, or their delegate may from time
to time authorize. In each such case, the authority so conferred shall be
subject to such limitations as the Board, the President or the Chief Executive
Officer of the delegate may impose. Any officer, employee or agent authorized
hereunder to execute, acknowledge and deliver any such agreement, instrument or
document is also authorized to cause the Secretary, any Assistant Secretary or
any other authorized person to affix the seal of the Corporation thereto and to
attest it. The provisions of this Section are supplementary to any other
provision of these Bylaws.
     Any account, deposit, brokerage, loan or otherwise, may be opened at the
direction of any Executive Officer or above. Any institution or entity opening
any such account may rely on this authority in good faith and open such account
without any further action on the part of the Corporation. This authorization in
no way limits or impairs the ability of any other authorized officer to open
accounts of the Corporation.
     Section 6.03 Fiscal Year. The fiscal year of the Corporation shall be the
calendar year.
     Section 6.04 Offices. The registered office of the Corporation in Florida
shall be established from time to time by the Board, and a record of any change
to the registered office shall be duly filed with the State of Florida in the
manner provided by law. The principal office of the Corporation shall be in
Hermitage, Pennsylvania or such other location as the Board may from time to
time designate. The Corporation may also have offices at such other places as
the Board may from time to time determine or as the business of the Corporation
may require.
     Section 6.05 Subsidiaries’ Proxy. The Chief Executive Officer or any
officer delegated in writing has the express authority to act as the
Corporation’s proxy in voting the shares of the Corporation’s wholly owned
subsidiaries for purposes of electing the boards of directors of such
subsidiaries.
ARTICLE VII
Indemnification
     Section 7.01 Indemnification. The Corporation shall indemnify any director
or officer of the Corporation and any director or officer of its subsidiaries
against expenses, including legal fees, judgments, fines and amounts paid in
settlement, actually and reasonably incurred by him or her to

17



--------------------------------------------------------------------------------



 



the fullest extent now or hereafter permitted by law in connection with any
threatened, pending or completed action, suit, investigation or proceeding,
whether derivative or nonderivative, and whether civil, criminal, administrative
or investigative, brought or threatened to be brought against him or her by
reason or his or her performance or status as a director or officer of the
Corporation, any of its subsidiaries or any other entity in which he or she was
serving at the request of the Corporation or in any other capacity on behalf of
the Corporation, its parent or any of its subsidiaries if such officer or
director acted in good faith and in a manner he or she reasonably believed to be
in, or not opposed to, the best interests of the Corporation, and, with respect
to any criminal action or proceeding, had no reasonable cause to believe his or
her conduct was unlawful.
     Notwithstanding the foregoing, in the case of any threatened, pending or
completed action or suit by or in the right of the Corporation, no
indemnification shall be made in respect of any claim, issue or matter as to
which such officer or director shall have been adjudged to be liable to the
Corporation unless and only to the extent the court in which such action or suit
was brought shall determine upon application that despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses which the court
shall deem proper.
     The Board of Directors by resolution adopted in each specific instance may
similarly indemnify any person other than a director or officer of the
Corporation for liabilities incurred by him in connection with services rendered
by him or her for or at the request of the Corporation or any of its
subsidiaries.
     The provisions of this Section 7.01 shall be applicable to all actions,
suits, investigations or proceedings commenced after its adoption, whether such
arise out of acts or omissions which occurred prior or subsequent to such
adoption and shall continue as to a person who has ceased to be a director or
officer or to render services for or at the request of the Corporation, whether
or not the action, suit, investigation or proceeding first arose after such
person ceased to be a director or officer, and shall inure to the benefit of the
heirs, executors and administrators of such a person. The rights of
indemnification provided for herein shall not be deemed the exclusive rights to
which any such director, officer or other person may be entitled.
     Section 7.02 Authorization and Determination of Indemnification. Any
indemnification under this Article VII unless ordered by a court, shall be made
by the Corporation only as authorized in the specific case upon a determination
that indemnification of the director, officer or other person is proper in the
circumstances because he or she has met the applicable standard of conduct as
specified in Section 7.01. A person shall be deemed to have met such applicable
standard of conduct if his or her action is based in good faith on the records
or books of account of the Corporation or another enterprise, or on information
supplied to him or her by the officers of the Corporation or another enterprise
in the course of his or her duties, or on the advice of legal counsel for the
Corporation or another enterprise or on information or records given or reports
made to the Corporation or another enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Corporation or another enterprise.
     Such determination shall be made (i) by the Board of Directors by a
majority vote of a quorum consisting of directors who were not parties to such
action, suit or proceeding, (ii) if such a quorum is not obtainable, or, even if
obtainable, by majority vote of a committee duly designated by

18



--------------------------------------------------------------------------------



 



the Board of Directors consisting solely of two or more directors not at the
time parties to such action, suit or proceeding, (iii) by independent legal
counsel selected by the Board of Directors prescribed in paragraph (i) or the
committee prescribed in paragraph (ii) hereof or, if a quorum of the directors
cannot be obtained for paragraph (i) and the committee cannot be designated
under paragraph (ii), selected by majority vote of the full board of directors
in which directors who are parties may participate or (iv) by the shareholders.
To the extent, however, that a director, officer or other person has been
successful on the merits or otherwise in defense of any action, suit or
proceeding described above, or in defense of any claim, issue or matter therein,
he or she shall be indemnified against expenses, including attorneys’ fees,
actually and reasonably incurred by him in connection therewith, without the
necessity of authorization in the specific case.
     The provisions of this Section 7.02 shall not be deemed to be exclusive or
to limit in any way the circumstances in which a person may be deemed to have
met such applicable standard or conduct.
     Section 7.03 Advances. Expenses incurred in defending or investigating a
threatened or pending action, suit or proceeding shall be paid by the
Corporation in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of the director,
officer or other person to repay such amount if it shall ultimately be
determined that he or she is not entitled to be indemnified by the Corporation
as authorized in this Article VII.
     Section 7.04 Scope and Alteration of Indemnification Provisions. The
indemnification and advancement of expenses provided by, or granted pursuant to,
the other sections of this Article VII shall not be deemed exclusive of any
other rights to which those seeking indemnification or advancement of expenses
may be entitled under any Bylaw, indemnity or other agreement, contract, vote of
the shareholders or disinterested directors or pursuant to the direction,
howsoever embodied, of any court of competent jurisdiction or otherwise, both as
to action in his official capacity and as to action in another capacity while
holding such office, it being the policy of the Corporation that indemnification
of, and advancement of expenses to, the persons specified in Section 7.01 shall
be made to the fullest extent permitted by the FBCA.
     To this end, the provisions of this Article VII shall be deemed to have
been amended for the benefit of such persons effective immediately upon any
modification of the FBCA that expands or enlarges the power or obligation or
corporations organized under such law to indemnify, or advance expenses to, such
persons. The provisions of this Article VII shall not be deemed to preclude the
indemnification of, or advancement of expenses to, any person who is not
specified in this Section 7.04 or Section 7.01 but whom the Corporation has the
power or obligation to indemnify, or to advance expenses for, under the
provisions of the FBCA.
     Section 7.05 Insurance. The Corporation may purchase and maintain insurance
on behalf of any person who is or was a director, officer or employee of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer or employee of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against him or
her and incurred by him or her in any such capacity, or arising out of his or
her status as such, whether or not the Corporation would have the power or the
obligation to indemnify him or her against such liability under the provisions
of this Article VII.

19



--------------------------------------------------------------------------------



 



     Section 7.06 Definitions. For purposes of this Article VII, references to
the “Corporation” shall include, in addition to the resulting corporation, any
constituent corporation, including any constitution of a constituent, absorbed
in a consolidation or merger which, if its separate existence has continued,
would have had power and authority to indemnify its directors, officers, and
employees or agents, so that any person who is or was a director, officer or
employee of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer or employee of another
corporation, partnership, joint venture, trust or other enterprise, shall stand
in the same position under the provisions of this Article VII with respect to
the resulting or surviving corporation as he or she would have with respect to
such constituent corporation if its separate existence had continued.
     The term “another enterprise” as used in this Article VII shall mean any
other corporation or any partnership, joint venture, trust or other entity of
which such person is or was serving at the request of the Corporation as a
director, officer, employee or agent and shall include employee benefit plans.
     Section 7.07 Nature of Rights to Indemnification. The rights of
indemnification and advancement of expenses conferred upon directors and
officers of the Corporation in this Article VII shall be contract rights. Any
amendment, alteration or repeal of this Article VII that adversely affects any
right of a person indemnified under this Article VII shall be prospective only
and shall not limit or eliminate any such right with respect to any proceeding
involving any occurrence or alleged occurrence of any action or omission to act
that took place prior to such amendment.
ARTICLE VIII
Amendments
     Section 8.01 Amendment; Repeal. These Bylaws may be altered, amended or
repealed by an affirmative vote of the holders of at least 75% of the
outstanding shares of the Corporation entitled to vote thereon at any annual or
special meeting duly convened after notice to the shareholders of that purpose
or by the affirmative vote of 75% of the members of the Board of Directors at
any regular or special meeting of the Board of Directors duly convened after
notice to the Board of Directors of that purpose unless the shareholders, in
amending or repealing the Bylaws generally or a particular Bylaw provision,
provide expressly that the Board of Directors may not amend or repeal the Bylaws
or such Bylaw provision.
ARTICLE IX
Emergency Bylaws
     Section 9.01 Emergency Bylaws. This Article IX shall be operative during
any emergency resulting from an attack on the United States or on a locality in
which the Corporation conducts its business or customarily holds meetings of its
Board or its shareholders, or during any nuclear or atomic disaster or other
event which creates a state of disaster of sufficient severity to prevent the
normal conduct and management of the affairs and business of the Corporation (an
“emergency”), notwithstanding any different or conflicting provisions in these
Bylaws or in the Articles of Incorporation of the Corporation. To the extent not
inconsistent with this Article IX, the preceding Articles of these Bylaws shall
remain in effect during such emergency, and upon termination of such

20



--------------------------------------------------------------------------------



 



emergency, the provisions of this Article IX shall cease to be operative unless
and until another such emergency shall occur.
     Section 9.02 Meetings. During any emergency, a meeting of the Board of
Directors may be called by any officer or director of the Corporation. Notice
shall be given by such person or by any officer of the Corporation. The notice
shall specify the place of the meeting, which shall be the principal office of
the Corporation if feasible and otherwise any other place specified in the
notice. The notice shall also specify the time of the meeting. Notice may be
given only to such of the directors as it may be feasible to reach at the time
and by such means as may be feasible at the time, including publication or
radio. If given by mail, messenger, telephone, or electronic delivery, the
notice shall be addressed to the directors at their residences or business
addresses, or such other places as the person giving the notice shall deem most
suitable. Notice shall be given at least 2 days before the meeting if feasible
in the judgment of the person giving the notice and otherwise on any shorter
time he or she may deem necessary.
     Section 9.03 Quorum. During any such emergency, at any meeting of the
Board, a quorum shall consist of one-third of the number of directors fixed at
the time pursuant to Article II of the Bylaws. If the directors present at any
particular meeting shall be fewer than the number required for such quorum,
other persons present, to the number necessary to make up such quorum, shall be
deemed directors for such particular meeting as determined by the following
provisions and in the following order of priority:
     (a) The Corporation’s Chief Executive Officer, President, Chief Financial
Officer, Chief Legal Officer, Corporate Secretary, Corporate Treasurer and
Corporate Controller in that order; and
     (b) All Executive Officers of the Corporation in order of their seniority
of first election to such office, or if two or more shall have been first
elected to such office on the same day, in the order of their seniority in age;
and
     (c) All Vice Presidents of the Corporation in order of their seniority of
first election to such office, or if two or more shall have been first elected
to such office on the same day, in the order of their seniority in age; and
     (d) Any other persons that are designated on a list that shall have been
approved by the Board before the emergency, such persons to be taken in such
order of priority and subject to such conditions as may be provided in the
resolution approving the list.
     Section 9.04 Lines of Management Succession. The Board, during as well as
before any such emergency, may provide and from time to time modify lines of
succession in the event that during such an emergency any or all officers or
agents of the Corporation shall for any reason be rendered incapable of
discharging their duties.
     Section 9.05 Office Relocation. The Board, during as well as before any
such emergency, may, effective in the emergency, change the principal office or
designate several alternative head offices or regional offices, or authorize the
officers to do so.
     Section 9.06 Liability. No officer, director or employee of the Corporation
acting in accordance with this Article VII shall be liable except for willful
misconduct.

21



--------------------------------------------------------------------------------



 



     Section 9.07 Repeal or Amendment. At any meeting called in accordance with
Section 9.02 of this Article IX, the Board may modify or add to the provisions
of this Article IX so as to make any provision that may be practical or
necessary for the circumstances of the emergency.
ARTICLE X
Interpretation of Bylaws
     Section 10.01 Interpretation. All words, terms and provisions of these
Bylaws shall be interpreted and defined by and in accordance with the FBCA as
the same may be amended from time to time hereafter.

22